Exhibit 10.1

 

[clear_letterhead.jpg] 

 



August 1, 2013

 

Daniel Ferris

President

Virtus Oil and Gas Corp.

29 Farmington, Nr

Cheltenham, Gloucestershire, GL54 3ND,

United Kingdom

 

Dear Dan:

 

It was a pleasure to meet with you and learn about your business over the past
couple of weeks. It is our understanding that Virtus Oil and Gas Corp. (the
"Client" or "Virtus") would like to retain Clear Financial Solutions, Inc. (the
"Firm") to provide it with Contract CFO services. We have prepared this proposal
(hereinafter referred to as the "Agreement") based upon our understanding of
your needs. If this Agreement meets with your expectations, you will need to
sign in the space below demonstrating your acceptance thereto.

 

You have requested that we perform contract CFO services for your company. We
anticipate that these services will be performed by Steven M. Plumb, CPA and the
staff of the Firm. The standard billing rates for our partners and staff are as
follows:

 



Partner Level $250 per hour   Manager level $125-$175 per hour   Staff Level
$100 per hour   Bookkeeper $65 per hour  



 

You have also requested that we begin providing Chief Financial Officer
Services. We will assist you in the following areas:

 



Ø Prepare Financial Statements for SEC filings;

Ø Review monthly financial statements;

Ø Oversee internal controls;

Ø Provide advice on the application of Generally Accepted Accounting Principles;
and

Ø Other projects as requested by management



 

Firm reports to the Chief Executive Officer and to the Audit Committee of the
Board of Directors. If an Audit Committee is not in place then the Firm reports
to the Board of Directors. Firm has the responsibility, authority and freedom to
report to the Audit Committee independent of management.

 

Please be aware, however, that none of the services provided can be relied upon
to detect errors, irregularities, or illegal acts that may exist. However, we
will inform the appropriate level of management of any errors that come to our
attention or any irregularities or illegal acts that come to our attention.

 



1

 

Page 2

August 1, 2013

Compensation

 



CFO Services

You have indicated that you would like to utilize 22.5 hours per month of Mr.
Plumb's time. Accordingly, we will these services for an initial fee of $4,500
thousand five hundred dollars) per month. Client agrees that the initial fee
will be evaluated each three months and adjusted by a mutual agreed upon amount
based upon the amount of time and effort to meet Client's needs. Time is billed
in one half-hour increments.

 

Oil and Gas Investment Opportunities

Mr. Plumb and Jerry Walters may from time to time bring oil and gas investment
properties to the attention of Client. Client will assign a 1% carried interest
to Steven Plumb and a 1% carried interest to Mr. Walters on each oil and gas
investment prospect that Mr. Plumb or Mr. Walters brings to the Client and in
which the Client invests.

 

Virtual Office

Firm will provide Client with an office address, telephone and fax services for
$600 per month.

 

In addition, Client will reimburse Firm for reasonable expenses such as travel,
mileage, photocopies, long distance, Edgarizing, postage and supplies.

 

From time to time the Firm may bring technology or transactions to the attention
of the Client. If a transaction occurs as a result of these efforts, the Firm
will be paid a fee equal to 5% of the value of the technology or transaction.

 

Client agrees to allow Firm to announce them as a new client in the Firm's
newsletter.

 

All invoices are due 15 days from the date of the invoice. Interest will be
charged on invoices older than 15 days at the rate of 1.5% per month.

 

Confidentiality

 

From time to time the Firm may bring technology or transactions to the attention
of Client. This information will be treated as confidential and may not be
shared with other parties for a period of three years without the express
written consent of the Firm. In addition Client agrees that all communications
regarding the aforementioned technology or transactions are to be made with the
Firm without the express written consent of the Firm.

 

The Firm and its agents agree to treat the Client's information as confidential
for a period of three years.

 

Other

 

The Firm has not been engaged to provide, nor will it provide, any attestation
services, such as auditing, review or compilation services under this contract
except that Steven M. Plumb has agreed, as CFO of the Company, to execute the
Certifications required by Forms 1O-K and 10-Q as pursuant to the requirements
of the Securities Exchange Act of 1934 and Section 302 of the Sarbanes-Oxley Act
of 2002, if applicable.

 

We will make every effort to enable Client to make timely filings of SEC and
exchange required documents (the "Filings'). Accordingly, Firm will provide
Client with a checklist and timeline prior to initiating work on any Filings
Client agrees to adhere to Firm timeline for each Filing and provide complete
and accurate information in accordance with the timeline and checklist.

 



2

 

Page 3

August 1, 2013

 

Client and its subsidiaries or affiliates, agree not to solicit for employment
or outside contracting any employee or contractor of the Firm. Client must
request permission from the Firm to discuss possible employment opportunities
with a Firm employee or contractor. If Client hires an employee or contractor of
the Firm without seeking permission to speak to the Firm contractor or employee,
Client will pay the Firm a fee equal to the 100% of the annual full time
compensation of the employee or contractor hired by the Client If Client seeks
permission to speak to a Firm employee or contractor prior to initiating
conversations with said employee or contractor, and Client subsequently hires
the Firm employee or contractor, Client will pay Firm a fee of 75% of the annual
full time compensation of the employee or contractor. Any fees due under this
clause are payable prior to the first day of employment of the Firm employee or
contractor with Client.

 

The effective date of this contract is the date first referenced above and is
for a period of one year. If the Client cancels the contract or fails to perform
for any reason, then it shall pay the Firm damages equal to the balance that it
would have paid had the contract been fully performed. Unless canceled by either
party with written notice sixty (60) days prior to the end of the contract, the
contract will automatically renew for another twelve (12) month period based
upon our standard fees schedule at the time of renewal. The contract will roll
over automatically until canceled in writing by either party within sixty (60)
days notice prior to the end of the contract. The retainers will be applied to
the last month's billing. Should the contract be renewed, the applicable
retainer shall be rolled forward and will apply to the last billing of the
renewed contract. If the Firm is unable to perform due to circumstances beyond
its control, then the Firm is released from this contract and the Firm has no
liability under this Agreement.

 

Guarantee

 

Firm represents and warrants to Company that all seNices, work and deliverables
to be performed hereunder shall be performed in a professional and workmanlike
manner to the highest industry standards. Firm makes no guarantees or
representations regarding any particular result or outcome based on services
provided.

 

Other Matters

 

Based upon the terms and conditions contained in this Agreement, you are
engaging Firm to perform business and management consulting seNices at such
places and times as may be reasonably agreed to by Firm. It is expressly
understood and agreed that no provisions of this Agreement, nor any act of the
parties, shall be interpreted to create any relationship between Firm and Client
other than that of independent contractor. Each party agrees to keep
confidential the proprietary information of the other party that may be learned
during the course of providing or receiving seNices under this Agreement. Firm
agrees he will not disclose any proprietary or confidential information acquired
from the Company under this Agreement, including trade secrets, business plans
and confidential or other information which may be proprietary to the Client.
This Agreement shall commence on first date referenced above and shall continue
indefinitely until such time as either Firm or the Client terminates the
Agreement as provided below. Client shall process payments to Firm bi-weekly for
all undisputed invoices presented by Firm under this Agreement but in no case
shall Firm be paid later than thirty (30) days after the receipt of such
undisputed invoices.

 

In the case of a dispute, such representative as the Client may designate will
discuss the controversial items with Firm and attempt to resolve the dispute.
The parties will attempt to resolve any controversy or claim arising out of this
Agreement by mediation prior to commencing any legal action. The maximum
recovery for any damages attributable to work performed, regardless of the cause
of action, vvill be limited to the return of unearned fees paid to Firm.

 



3

 

Page 4

August 1, 2013

 

The parties agree that this Agreement constitutes the entire Agreement between
the Client and the Firm and that it supersedes any and all prior or
contemporaneous Agreements between the parties, either written or oral, with
respect to the transactions contemplated within this Agreement. This Agreement
may be modified or amended only by an instrument in writing and signed by all
the parties to this Agreement. Any waiver of the terms and conditions of this
Agreement must be in writing and signed by all the parties to this Agreement and
any such waiver will not be construed as a waiver of any other terms and
conditions of this Agreement. A waiver by either party as to any particular
breach will not constitute or be considered as a waiver of any similar or other
breach or default thereafter.

 

The Client expressly understands and agrees that the Firm, or any of its
employees, will not be prevented or barred from rendering services of the same
nature as or a similar nature to those described in this Agreement, or of any
nature whatsoever, for or on behalf of any person, firm, corporation or entity
other than the Client regardless of the nature of the business of the other
person, The Client understands and agrees that the Firm will not be prevented or
barred from retaining other persons or entities to provide services of the same
nature as or similar nature to those described in this Agreement or of any
nature whatsoever.

 

This Agreement is governed exclusively by Texas substantive law without
reference to Texas choice of law rules. The parties agree that all disputes
arising out of or related to this Agreement must be litigated in the state
district courts of Harris County, Texas, which the parties agree shall be the
exclusive forum for any and all litigation between them. The Client expressly
agrees that it is subject to personal jurisdiction in Texas for any and all
disputes between the parties. The Client further agrees that subject matter
jurisdiction for any and all disputes between the parties lies exclusively in
the Texas state courts.

 

Please indicate your acceptance of the above understanding by signing below. A
copy is enclosed for your records. If your needs change during the year, the
nature of our services can be adjusted appropriately. Likewise, if you have
special projects with which we can assist, please let us know. We look forward
to a long-term and mutually-beneficial relationship with Virtus.

 

Sincerely,

Clear Financial Solutions, Inc. by

 

/s/ Steven M. Plumb, CPA

Steven M. Plumb, CPA

 

Reviewed and accepted:

 

/s/ Daniel Ferris                                                   Date: 8/1/13

Daniel Ferris

President

 



4

 

